            Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LORA L. ROSENCRANS                                                                       PLAINTIFF

V.                                 NO. 3:19CV00345-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                      DEFENDANT

                                               ORDER

I.      Introduction:

         Plaintiff, Lora L. Rosencrans (“Rosencrans”), applied for disability benefits

on February 17, 2017, alleging disability beginning on July 16, 2014. (Tr. at 89).

After conducting a hearing, the Administrative Law Judge (AALJ@) denied her

application on March 8, 2019. (Tr. at 100). The Appeals Council denied her request

for review, making the ALJ’s denial of Rosencrans’s application for benefits the

final decision of the Commissioner. (Tr. at 1).

          For the reasons stated below, the Court 2 reverses the ALJ’s decision and

remands for further review.

II.      The Commissioner=s Decision:

          The ALJ found that Rosencrans had not engaged in substantial gainful activity


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.

2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
        Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 2 of 8




since July 16, 2014, the alleged onset date. (Tr. at 92). At Step Two, the ALJ found

that Rosencrans had the following severe impairments: degenerative disc disease,

dermatitis, depression, and somatic symptom disorder. Id.

      After finding that Rosencrans’s impairments did not meet or equal a listed

impairment (Tr. at 92), the ALJ determined that Rosencrans had the RFC to perform

work at the sedentary exertional level, except that: (1) she could only occasionally

finger, handle, stoop, crouch, crawl, and kneel; (2) she could perform tasks where

interpersonal contact is incidental to the work performed, requiring a limited degree

of interaction such as meeting and greeting the public, answering simple questions,

accepting payment, and making change; (3) she could understand, remember, and

carry out tasks learned by demonstration or repetition within 30 days, with few

variables and little judgment required; and (4) she would require simple, direct, and

concrete supervision. (Tr. at 93)

      The ALJ found that, based on Rosencrans’s RFC, and testimony from the VE,

she was unable to perform any of her past relevant work. (Tr. at 99). Relying upon

the testimony of the VE, the ALJ found that, based on Rosencrans’s age, education,

work experience and RFC, jobs existed in significant numbers in the national

economy that she could perform, including positions as a call out operator and a

surveillance system monitor. (Tr. at 100). Thus, the ALJ concluded that Rosencrans

                                         2
         Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 3 of 8




was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

       A[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner=s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.@ Reversal is not warranted, however,
       Amerely because substantial evidence would have supported an
       opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a

mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).
                                           3
          Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 4 of 8




        It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.

        B.    Rosencrans=s Arguments on Appeal

        Rosencrans contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ erred at Step Three by not

analyzing medical equivalence and that the surveillance system monitor job

identified by the VE outstripped her abilities. The Court finds support for

Rosencrans’s first argument.

        Rosencrans suffered from a perplexing skin condition with a psychological

component. She had Morgellon’s Disease,3 and she felt hopeless because of years

of incorrect diagnoses and failed treatments. (Tr. at 604, 628). She explained to her

doctors the feeling that things were crawling out of her skin, and she presented with

body-wide blisters and sores. (Tr. at 604-605, 703). Her mental health therapist said


3
  Morgellon’s disease is an uncommon, poorly understood condition characterized by small fibers or
other particles emerging from skin sores. People with this condition often report feeling as if something
were crawling on or stinging their skin. Some doctors recognize the condition as a delusional infestation
and treat it with cognitive behavioral therapy, antidepressants, antipsychotic drugs and counseling. Others
think the symptoms are related to an infectious process in skin cells. Further study is needed.
https://www.mayoclinic.org/morgellons-disease/art-20044996
                                                     4
        Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 5 of 8




that Morgellon’s Disease was a major trigger for depression and anxiety. (Tr. at 620).

Rosencrans’s doctors noted that she fixated overtly on her symptoms, and her illness

interfered with concentration. (Tr. at 113). She was treated with both medical and

psychiatric medications. (Tr. at 504-532). In October 2018, Rosencrans’s therapist

concluded that, owing to mental and physical impairments, she would not be able to

meet the mental demands of competitive work. (Tr. at 806-809).

      Rosencrans argues that the ALJ erred at Step Three, in his evaluation of the

Adult Listing of Impairments (“Listings”). The Listings define impairments that

would prevent an adult, regardless of his age, education, or work experience, from

performing any gainful activity, not just “substantial gainful activity.” Sullivan v.

Zebley, 493 U.S. 521, 532 (1990). If an adult is not actually working and his

impairment matches or is equivalent to a listed impairment, he is presumed unable

to work and is awarded benefits without a determination whether he actually can

perform his own prior work or other work. Id.

      An ALJ must proceed beyond naming the relevant Listing; the ALJ must

explain why the claimant does not medically equal the relevant Listing. See

Hesseltine v. Colvin, 800 F.3d 461, 466 (8th Cir. 2015) (when the ALJ concludes

that the impairment does not medically equal a listing, he or she must provide

reasons for that conclusion, otherwise there is insufficient evidence to support said

                                          5
        Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 6 of 8




conclusion); Zuhlke v. Berryhill, 2019 U.S. Dist. LEXIS 127265 n. 5 (D. Neb. July

31, 2019)(reversing for failure to conduct an equivalence analysis); Mann v. Colvin,

100 F.Supp.3d 719-720 (N.D. Iowa 2015)(reversing for inadequate Listings

discussion, failure to discuss equivalence).

      Rosencrans points out that the ALJ’s discussion at Step Three was cursory, at

best. He only named Listing 8.05 for Dermatitis. (Tr. at 92). He did not explain the

indicia required to meet Listing 8.05, and he did not even mention whether he

considered medical equivalence (he did not use the word equivalence even once).

Id. Per the Social Security regulations, the medical equivalence standard requires an

analysis of whether symptoms, signs, and laboratory findings show that a claimant’s

impairment is at least equal in severity and duration to the criteria of any Listing. 20

C.F.R. § 404.1526(a); Davis v. Astrue, 545 F.Supp.2d 973, 985 (D. Neb. 2008).

Medical equivalence evaluations exist for cases when an impairment does not

exactly match a Listing’s definition (the Adult Listing of Impairments includes over

100 illnesses, well short of the universe of possible impairments a claimant may

have: in the event a named impairment is not defined in the Listings, an ALJ must

consider medical equivalence.) Id. An ALJ must carry forward with this equivalence

analysis, considering clinical findings and relevant medical opinions and giving

good reasons for his determination, for the Court to be able to determine if the

                                           6
        Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 7 of 8




decision is based on substantial evidence. Id.; See Scott v. Astrue, 529 F.3d 818, 822

(8th Cir. 2008) (when ALJ fails to support a finding that the claimant did not meet

or equal a Listing and when the record contains inconsistencies on the issue, "we are

unable to determine whether substantial evidence supports the ALJ's finding that

[the claimant's] impairments did not meet or medically equal [the] Listing"); see

Chunn v. Barnhart, 397 F.3d 667, 672 (8th Cir. 2005) (remanding because the ALJ's

factual findings at Step Three were insufficient for meaningful appellate review).

      Understandably, because it is so rare and misunderstood, Morgellon’s disease

is not defined in the Listings, which meant that the ALJ had to proceed to the medical

equivalence analysis; he did not. Accordingly, reversal is warranted.

IV.   Conclusion:

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477). The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing. The Court finds that the ALJ’s

decision is not supported by substantial evidence, because the ALJ did not conduct

a proper analysis at Step Three.

                                          7
       Case 3:19-cv-00345-JTR Document 16 Filed 11/23/20 Page 8 of 8




     IT IS THEREFORE ORDERED that the final decision of the Commissioner

is REVERSED and the case is REMANDED for further review.

     DATED this 23rd day of November, 2020.



                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                     8
